      Case 1:21-cv-00351-GHW-DCF Document 77 Filed 06/18/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



 In Re: Amazon.com, Inc. eBook Antitrust              Case No. 1:21-cv-351-GHW-DCF
 Litigation

 This Document Relates To:

 Weinberger v. Amazon.com, Inc.,
 1:21-cv-615-GHW-DCF



            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff

Bonnie Weinberger, Case No. 1:21-cv-615-GHW-DCF, voluntarily dismisses her claims against

all Defendants without prejudice. Ms. Weinberger does not waive her rights to participate in the

ongoing consolidated action as a member of any putative class.


 Dated: June 18, 2021                          /s/ Gregory B. Linkh_______________

                                               Gregory B. Linkh (GL-0477)
                                               GLANCY PRONGAY & MURRAY LLP
                                               230 Park Ave., Suite 538
                                               New York, New York 10169
                                               Telephone: (212) 682-5340
                                               Facsimile: (212) 884-0988
                                               glinkh@glancylaw.com

                                               Jeffrey L. Spector (pro hac vice)
                                               SPECTOR ROSEMAN & KODROFF PC
                                               2001 Market Street, Suite 3420
                                               Philadelphia, PA 19103
                                               Tel: 215-496-0300
                                               Fax: 215-496-6611
                                               Email: jspector@srkattorneys.com

                                               Counsel for Plaintiff Bonnie Weinberger
      Case 1:21-cv-00351-GHW-DCF Document 77 Filed 06/18/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE

        I hereby certify that on June 18, 2021, I electronically filed the foregoing with the Clerk

of the Court, using the CM/ECF system, which will automatically send email notification of such

filing to all counsel of record.

        To the best of my knowledge, there are no other attorneys or parties who require service

by U.S. Mail.

                                                /s/ Gregory B. Linkh
                                                Gregory B. Linkh (GL-0477)
                                                GLANCY PRONGAY & MURRAY LLP
                                                230 Park Ave., Suite 538
                                                New York, New York 10169
                                                Telephone: (212) 682-5340
                                                Facsimile: (212) 884-0988
                                                glinkh@glancylaw.com
                                                Counsel for Plaintiff Bonnie Weinberger
